DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species “b”  in the reply filed on 12/10/20 is acknowledged.

Allowable Subject Matter
Claims 1-12, 14, 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or reasonably suggest all the claimed features, particularly failing to suggest in combination wherein following writing to the predetermined-element the writing-block is configured to continue to write the input-data-stream to the memory-buffer in a successive manner restarting at the first-element; wherein in response to writing the predetermined-element, the writing-block is configured to also continue to write the input-data-stream to the memory-buffer in a successive manner from an element immediately following the predetermined element until a second predetermined-element of the memory-buffer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20010011323 teaches buffer write pointer restart (see paragraph 0085), teaches full buffer overwrite, and 10212094 teaches adjusting pointer for buffer write stream (see paragraph 57) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824